DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Request for Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114 and because the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions dated July 19, 2022, and August 10, 2022, have been entered.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 3-16, 18, 22, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2006192743 (“Arita”; see the 11-page English language translation made of record by the examiner) as evidenced by US Pat. 5,258,353 (“MacDonald”).
Considering Claim 1: Arita teaches a composition containing (1) a polyamide copolymer having a dimerized fatty acid component, and (2) a polyolefin modified by an α,β-unsaturated carboxylic acid or acid derivative.  (Arita, ¶ 4).  Arita teaches an example composition where the polyamide is made from 16.6 parts of a dimer acid sold under the trade name PRIPOL 1008, 3.4 parts of hexamethylene diamine (i.e., a C6-diamine), and 80 parts of 12-aminododecanoic acid (i.e., an aliphatic aminocarboxylic acid).  (Id. ¶ 36).  Arita teaches that this polyamide is combined with a “carboxylic acid-modified polyolefin” sold under the trade name TAFMER MH7010.  (Id.).
	Evidentiary reference MacDonald states that PRIPOL 1008 is a “dimer of oleic acid.”  (MacDonald, col 14, lines 25-27).  Oleic acid is an unsaturated C18 fatty acid.  The dimer of oleic is a C36 dimer acid.
	Considered together, the amount of dimer acid and diamine in the polyamide of Arita’s example composition is 20% by weight (i.e., 16.6 + 3.4 parts, relative to 100 parts total).  This value falls within the 20 to 40% range of claim 1.  The amount of aminocarboxylic acid in the polyamide of the example composition is 80% (i.e., 80 parts, relative to 100 parts total).  This value falls within the 40 to 80% range of claim 1.  As explained below, the examiner has found that it would have been obvious to replace the aminocarboxylic acid with a lactam.
	It is not clear from the language of the example of Arita whether the TAFMER MH7010 carboxylic acid-modified polyolefin is an anhydride-functional polymer.  However, Arita teaches, generally, that suitable modified polyolefins include maleic anhydride grafted polyethylene and maleic anhydride grafted polypropylene.  (Arita, ¶ 24).
	The polyamide of the example composition of Arita is not made with a lactam.  However, Arita teaches that it is suitable to use either an aminocarboxylic acid or a lactam as this component of the polyamide.  (Id. ¶¶ 16, 18, 19).  Arita repeatedly identifies this component as an “aliphatic aminocarboxylic acid or lactam.”  (Id.).  One of ordinary skill in the art would also understand that a lactam is simply a cyclized form of an aminocarboxylic acid and that these two components would be substantially interchangeable when producing a polyamide.  Arita is analogous art because it is directed to the same field of the endeavor as the claimed invention, namely polyamides made from dimer acids.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the aliphatic aminocarboxylic acid in the example of Arita described at ¶ 36 with a lactam in the same amount, and the motivation to have done so would have been, as Arita suggests, it is suitable to use either an aminocarboxylic acid or a lactam in producing the polyamide.  (Id. ¶¶ 16, 18, 19).
Considering Claim 3: Arita teaches using lactams having 6 to 15 carbon atoms.  (Arita, ¶ 18).
Considering Claim 4: Arita teaches ε-caprolactam.  (Arita, ¶ 18).
Considering Claims 5 and 6: Evidentiary reference MacDonald states that PRIPOL 1008 is a “dimer of oleic acid.”  (MacDonald, col 14, lines 25-27).  Oleic acid is an unsaturated C18 fatty acid.
Considering Claim 7: Arita teaches hexamethylenediamine.  (Arita, ¶ 36).
Considering Claims 8 and 9: Arita teaches that it is suitable to use ε-caprolactam.  (Arita, ¶ 18).  The use of ε-caprolactam as the “aminocarboxylic acid or lactam” in the polamide of Arita would give rise to a “polyamide 6” unit of the polyamide.  The use of the hexamethylenediamine and the C36 dimer acid used in the example polyamide of Arita gives rise to a polyamide 6.36 unit of the polyamide.  (Arita, ¶ 36).  With respect to claim 9, the example polyamide of Arita contains about 20% by weight of the hexamethylenediamine and the C36 dimer acid.  (Id.).  This value falls within the range of claim 9
Considering Claim 10: The example composition of Arita contains 85% of the polyamide.  (Arita, ¶ 36).  This value falls within the range of claim 10.
Considering Claims 11-16: Arita teaches that the modified polyolefin is maleic anhydride grafted polypropylene.  (Arita, ¶ 24).  Polypropylene is a linear polyolefin obtained by polymerization propylene (i.e., a linear α-olefin).
Considering Claim 18: The example composition of Arita contains 15% of the modified polyolefin.  (Arita, ¶ 36).  This value falls within the range of claim 18.
Considering Claim 22: Arita teaches that in a molded article of the composition the polyamide and modified polyolefin “are directly attached.”  (Arita, ¶ 36).  One of ordinary skill in the art would understand this to mean that they are chemically bonded with one another.  Such chemical bonding would be the product of a reaction between the two components.
Considering Claim 23: Arita is silent as to the relative elongation at break of the composition under the conditions identified by claim 23.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, such a composition exhibits the claimed relative elongation at break.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the relative elongation at break under the testing conditions identified by claim 23, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Claims 17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over JP2006192743 (“Arita”; see the 11-page English language translation made of record by the examiner) as evidenced by US Pat. 5,258,353 (“MacDonald”), as applied above to claim 1, and further in view of US Pat. 4,977,213 (“Girard-Abel”).
Considering Claim 17: The relevant teachings of Arita are discussed above with respect to the obviousness rejection of claim 1.
Arita is silent as to the content of maleic anhydride present in the modified polyolefin.  However, in a similar polyamide composition prepared from a copolyamide from fatty acid dimers and polyolefin elastomers containing groups that reactive with the copolymamide, Girard-Abel teaches an example polyolefin elastomer grafted with maleic anhydride that has a carboxylic acid group content of 0.07×10–3 per gram after hydrolysis of anhydride groups.  (Girard-Abel, Abstract; col 10, lines 30-59, Example 1).  The examiner is interpreting this statement to mean that each gram of the grafted elastomer contains 0.07×10–3 mol of carboxylic acid groups.  Each grafted maleic anhydride group produces two carboxylic acid groups upon hydrolysis and maleic anhydride has a molecular weight of 116.1 g/mol.  Accordingly, the examiner calculates that 0.07×10–3 mol carboxylic acid units corresponds to (0.07×10–3 mol CO2H) × (1 mol MA / 2 mol CO2H) × (98.1 g MA / 1 mol MA) = 0.0034 g of MA (i.e., maleic anhydride).  Accordingly, the elastomer of Example 1 contains about 0.34% of grafted maleic anhydride.  This value falls within the range of claim 17.  Girard-Abel is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polyamides made from dimer acids.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the maleic anhydride content of Girard-Abel in the modified polyolefin of Arita, and the motivation to have done so would have been that this grafting amount was known in the art to be effective in a similar context.  (Id.).
Considering Claims 19 and 20: Arita further teaches that the example composition contains about 0.5% of a “commercially available heat stabilizer.”  (Arita, ¶ 36).  Arita does not teach the chemical structure of the heat stabilizer.  Arita also teaches, generally, that the composition can contain a pigment, a heat stabilizer, and numerous other additives.  (Id. ¶¶ 27, 29).
	Arita does not teach an additive that is a metal salt, carbon black, or a hindered amine.  However, Giroud-Abel teaches, generally, that it is suitable to use up to 5% of a carbon black pigment in the composition.  (Giroud-Abel, col 8, lines 10-12).  The carbon black of Giroud-Abel reads on the carbon black of claim 19, and the amount taught by Giroud-Abel substantially overlaps with the range of claim 20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include carbon black into the example composition of Arita in an amount falling within the range of claim 20, and the motivation to have done so would have been that Giroud-Abel teaches, generally, that it is suitable use carbon black in this amount as a pigment in a similar context.  (Id.).
Response to Arguments
Applicant’s arguments in the remarks dated July 19, 2022, have been fully considered, but the arguments are moot because all rejections set forth in the Office Action dated June 13, 2022, have been withdrawn in view of the claim amendments.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill, whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767